Citation Nr: 1542926	
Decision Date: 10/06/15    Archive Date: 10/13/15

DOCKET NO.  13-36 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a psychiatric disorder, to include paranoid schizophrenia, memory loss, anxiety disorder, bipolar disorder and depression.

2.   Entitlement to service connection for traumatic brain injury.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel





INTRODUCTION

The appellant had a period of active duty for training (ACDUTRA) with the Oklahoma National Guard from December 1980 to May 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

In this case, the appellant had previously applied for, and been denied, service connection for a "mental condition."  The appellant is currently seeking service connection for several psychiatric disorders arising from a single incident in service.  Thus, the Board finds that the issue is more accurately classified as a single claim to reopen his previously denied claim for service connection for a psychiatric disorder, to include paranoid schizophrenia, memory loss, anxiety disorder, bipolar disorder and depression.  Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

In a December 2013 statement, prior to certification of the appeal, a private attorney withdrew as the Veteran's representative.  38 C.F.R. § 14.631(c).  The Veteran has not appointed a different representative since that time.

The issues of entitlement to service connection for a psychiatric disorder, entitlement to service connection for traumatic brain injury, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In a January 2000 rating decision, the RO denied the appellant's claim for service connection for what was characterized at the time as a "mental condition."  

2.  Evidence received since the January 2000 rating decision is new, relates to an unestablished fact necessary to substantiate the appellant's claim of service connection for a psychiatric disorder, and raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

Evidence received since the January 2000 rating decision is new and material, and the appellant's claim for service connection for a psychiatric disorder has been reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105. However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The appellant's claim was denied in a January 2000 RO decision.  Although the appellant was notified of the RO decision, he did not appeal.  As such, the January 2000 RO decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2014).

Since that denial, the appellant submitted an October 2012 written statement in which he alleged that his current psychiatric disorders (claimed as paranoid schizophrenia, memory loss, anxiety disorder, bipolar disorder and depression) arose from a head injury that was incurred during his period of ACDUTRA service.  This information had not been previously considered and is sufficient to constitute new and material evidence in accordance with 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156, and the claim is reopened.


ORDER

New and material evidence having been received, the claim of service connection for a psychiatric disorder is reopened and, to that extent only, the appeal is granted.


REMAND

The Board finds that the reopened claim of entitlement to service connection for a psychiatric disorder along with the claim for service connection for traumatic brain injury warrant further development.  

The appellant essentially contends that all of his claimed psychiatric disorders (paranoid schizophrenia, memory loss, anxiety disorder, bipolar disorder and depression) and traumatic brain injury arose from an incident during a period of ACDUTRA.  Specifically, the appellant states that on March 27, 1981, he fell onto his gas mask and suffered a bad migraine headache for 4 days.  He alleges that ever since this incident, he has been in and out of mental hospitals and doctors' offices and that he still gets bad headaches.

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from disease or injury incurred in or aggravated in the line of duty, or any period of INACDUTRA during which the individual concerned was disabled or died from injury (but not disease) incurred in or aggravated in the line of duty.  38 U.S.C.A. §§ 101(21), (24), 106; 38 C.F.R. § 3.6(a), (d).  

The service treatment records confirm that on March 27, 1981, the appellant was treated for injuries related to a fall on his gas mask.  The appellant complained of having headaches for 4 days.  The assessment included headaches.

Records from the Social Security Administration (SSA) show that the appellant has been found to be disabled due to primary diagnosis of mental retardation and a secondary diagnosis of depression.  The records also show diagnoses of schizophrenia, schizoaffective disorder and borderline intellectual functioning.  

The appellant has not yet been afforded VA examinations to determine the current nature and etiology of his claimed psychiatric disorders and traumatic brain injury.
In light of the medical evidence of record and the appellant's statements and submissions, the Board finds that VA examinations should be scheduled.

The Board notes that the claim for entitlement to a TDIU is inextricably intertwined with the claims for service connection.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that when a determination on one issue could have a significant impact on the outcome of another issue, such issues are considered inextricably intertwined and VA is required to decide those issues together).  Accordingly, a remand is required regarding TDIU for readjudication after the intertwined issues on appeal have been developed and adjudicated

Accordingly, the case is REMANDED for the following action:

1.  The appellant must be provided with a VA examination to determine the existence and etiology of any psychiatric disorder found.  The claims file must be made available to the examiner, and the examiner must specify in the examination report that the claims file has been reviewed.  All pertinent symptomatology and findings must be reported in detail.  All indicated tests and studies must be accomplished. 

Based upon a review of the evidence of record the VA examiner must provide an opinion as to whether it is as least as likely as not that any current psychiatric disorder is related to the appellant's ACDUTRA service.  In doing so, please address and reconcile all relevant evidence of record, to include the appellant's statements that a psychiatric disorder (claimed as paranoid schizophrenia, memory loss, anxiety disorder, bipolar disorder and depression) is related is related to the documented fall onto his gas mask in March 1981.     

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion as it is to find against it).

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated along with rationale for that conclusion.

2.  The appellant must be provided with a VA examination to determine the existence and etiology of any currently diagnosed traumatic brain injury.  The claims file must be made available to the examiner, and the examiner must specify in the examination report that the claims file has been reviewed.  All pertinent symptomatology and findings must be reported in detail.  All indicated tests and studies must be accomplished. 

After reviewing the claims file and examining the appellant, the examiner is asked to respond to the following:

Indicate whether a diagnosis of traumatic brain injury is currently shown.

If so, then determine whether the traumatic brain injury had its onset during ACDUTRA or is otherwise related to it.  In doing so, please address and reconcile all relevant evidence of record, to include the appellant's statements that any current diagnosis of traumatic brain injury is related to the documented fall onto his gas mask in March 1981 with subsequent reports of headaches.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion as it is to find against it).

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated along with rationale for that conclusion.

3.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the appellant and his attorney should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Appellants Affairs


